     Case: 3:20-cv-00079-NBB-JMV Doc #: 58 Filed: 02/12/21 1 of 1 PageID #: 394




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

WILLIE J. HARRIS                                                                           PLAINTIFF

v.                                                                           No. 3:20CV79-NBB-JMV

MARSHAL TURNER, ET AL.                                                                 DEFENDANTS


                                ORDER SEALING DOCUMENTS

        The defendants have moved [49], [54] to seal various exhibits regarding the plaintiff’s medical

record, as well as prison contracts and other sensitive information, and the court finds that the motion

is well taken and is GRANTED. The Clerk of the Court is therefore DIRECTED to restrict access

to these documents to parties only.

        SO ORDERED, this, the 12th day of February, 2021.


                                                        /s/ Jane M. Virden
                                                        UNITED STATES MAGISTRATE JUDGE
